        Case 4:07-cv-05944-JST Document 5947 Filed 08/20/21 Page 1 of 5




 1   MARIO N. ALIOTO (SBN 56433)
 2   JOSEPH M. PATANE (SBN 72202)
     LAUREN C. CAPURRO (SBN 241151)
 3   TRUMP, ALIOTO, TRUMP & PRESCOTT, LLP
     2280 Union Street
 4   San Francisco, CA 94123
     Telephone: (415) 563-7200
 5
     Facsimile: (415) 346-0679
 6   Email: malioto@tatp.com; jpatane@tatp.com;
     laurenrussell@tatp.com
 7
     Lead Counsel for the Indirect Purchaser Plaintiffs
 8   [Additional Counsel Appear on Signature Page]
 9
                                 UNITED STATES DISTRICT COURT
10
                              NORTHERN DISTRICT OF CALIFORNIA
11
                                      SAN FRANCISCO DIVISION
12
     IN RE: CATHODE RAY TUBE (CRT)                   Master File No. 07-CV-5944-JST
13   ANTITRUST LITIGATION
     ____________________________________            MDL No. 1917
14
     This Document Relates to:                       NOTICE OF ENTRY OF ORDER BY
15                                                   SPECIAL MASTER
16   ALL DIRECT PURCHASER ACTIONS
     ALL INDIRECT PURCHASER ACTIONS                  Judge:         Hon. Jon S. Tigar
17                                                   Special Master: Hon. Vaughn R. Walker (Ret.)

18

19

20

21

22

23

24

25

26

27

28

                                       NOTICE OF ENTRY OF ORDER
                                       Master File No. 07-CV-5944-JST
        Case 4:07-cv-05944-JST Document 5947 Filed 08/20/21 Page 2 of 5




 1          TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:

 2          PLEASE TAKE NOTICE that the Honorable Vaughn R. Walker (Ret.), the Special Master

 3   appointed to hear discovery matters in this litigation (ECF Nos. 2272, 5301), entered the attached

 4   Report and Recommendation Re Motion to Compel Interrogatory Further Answers (“R&R”). The

 5   Special Master requested that Lead Counsel for the Indirect Purchaser Plaintiffs submit the R&R to

 6   the Court.

 7

 8   Dated: August 20, 2021                               Respectfully submitted,

 9
                                                          /s/ Mario N. Alioto
10                                                        Mario N. Alioto (56433)
                                                          Lauren C. Capurro (241151)
11                                                        TRUMP, ALIOTO, TRUMP & PRESCOTT
                                                          LLP
12                                                        2280 Union Street
                                                          San Francisco, CA 94123
13                                                        Telephone: 415-563-7200
                                                          Facsimile: 415- 346-0679
14                                                        Email: malioto@tatp.com
                                                          laurenrussell@tatp.com
15
                                                          Lead Counsel for the
16                                                        Indirect Purchaser Plaintiffs
17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
                                        NOTICE OF ENTRY OF ORDER
                                        Master File No. 07-CV-5944-JST
Case 4:07-cv-05944-JST Document 5947 Filed 08/20/21 Page 3 of 5




          ATTACHMENT
             Case 4:07-cv-05944-JST Document 5947 Filed 08/20/21 Page 4 of 5



1 Vaughn R Walker
  Law Office of Vaughn R Walker
2
  Four Embarcadero Center, Suite 2200
3
  San Francisco, CA 94111
  Tel: (415) 871-2888
4 Fax: (415) 871-2890
  vrw@judgewalker.com
5

6

7

8

9

10
                                 IN THE UNITED STATES DISTRICT COURT
11

12                            FOR THE NORTHERN DISTRICT OF CALIFORNIA

13 IN RE CATHODE RAY TUBE (CRT) ANTITRUST                 MDL No 1917
   LITIGATION
14
                                                          Case No C-07-5944 JST
15
   This Order Relates To:
                                                          REPPORT & RECOMMENDATION RE
16 ALL DIRECT PURCHASER AND                               MOTION TO COMPEL INTERROGATORY
                                                          FURTHER ANSWERS
17   INDIRECT PLAINTIFFS
                                                          RE ECF No 5944
18

19

20

21                 The parties have informed the undersigned that they are negotiating resolution

22   of issues that were the subject of the order by the undersigned on July 30, 2021 and approved
23   by the court on August 4, 2021, see ECF Doc #5944. Accordingly, to permit further time for
24   such negotiations, the parties have requested that the schedule in the above order be vacated,
25   subject to the schedule being later re-noticed as appropriate.
26                                          (Signature on next page)
27

28 RPT & RECOMMENDATION RE MOTION TO COMPEL INTERROG FURTHER ANSWERS
   PAGE 1 OF 2
             Case 4:07-cv-05944-JST Document 5947 Filed 08/20/21 Page 5 of 5



1
            NOW, THEREFORE, IT IS RECOMMENDED that the schedule in the Order at ECF #5944
2
     should be VACATED subject to re-noticing as appropriate.
3
     IT IS SO ORDERED.
4

5
     Date: August 20, 2021
6
                                                ___________________________________
7

8
                                                                Vaughn R Walker

9                                                      United States District Judge (Ret)

10

11   The Recommended Order of the Special Master is Accepted and Ordered / Denied / Modified.

12   Date: _________________

13

14

15                                              ___________________________________
16                                                          Honorable Jon S Tigar
17                                                      United States District Judge
18

19

20

21

22

23

24

25

26

27

28 RPT & RECOMMENDATION RE MOTION TO COMPEL INTERROG FURTHER ANSWERS
   PAGE 2 OF 2
